Citation Nr: 0612213	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-30 849	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an earlier effective date for the grant of 
nonservice-connected pension benefits.

3.  Entitlement to increased nonservice-connected pension 
benefits.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1973 to December 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the veteran's claim for 
nonservice-connected pension benefits, but denied his claim 
for service connection for an acquired psychiatric disorder.  

In July 2002, the veteran filed a notice of disagreement 
(NOD) stating that he developed bad nerves in the military, 
and has had nervous trouble ever since.  He also said that he 
wanted to file a claim for alcoholism (although it was not 
clear whether this was in relation to a claim for increased 
pension benefits or a claim for service connection).  See 38 
C.F.R. § 3.155 (2005) (An informal claim is any communication 
indicating an intent to apply for one or more benefits).  An 
August 2002 note in the file by the Decision Review Officer 
(DRO) indicates that it was explained to the veteran that an 
additional disability (i.e. alcoholism) would not make a 
difference in the amount of his pension benefits.  There is 
no clarification in the record, however, indicating whether 
the veteran wished to withdraw this informal claim.  So it is 
referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2005).

Because further development of the evidence is needed before 
the Board can make a decision, this appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

In the July 2002 NOD, the veteran also indicated he disagreed 
with the effective date for the grant of nonservice-connected 
pension benefits; and, if possible, he wanted his pension 
benefits increased.  The August 2002 note by the DRO  
indicates that it was explained to the veteran that there 
were no provisions in the law enabling VA to grant an earlier 
effective date for his pension benefits and that the monthly 
amount is based on his income.  The DRO issued the September 
2003 Statement of the Case (SOC) addressing only the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The record does not indicate that the 
veteran wished to withdraw his appeal of these two issues 
(i.e. the effective date assigned and the amount of his 
pension benefits).  So a remand is required so that an SOC 
can be issued with regard to these two issues on appeal 
instead of merely referring the claims there.   See Manlicon 
v. West, 12 Vet. App. 238 (1999).

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, the Veterans Claims 
Assistance Act (VCAA) notice that was provided to him was 
inadequate.  The VCAA requires that VA provide notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).  Such notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided an initial VCAA notice in 
October 2001, but this notice was regarding the veteran's 
claim for nonservice-connected pension benefits.  It did not 
explain the evidence necessary to establish service 
connection for a disability.  Although this information was 
provided in the January 2002 rating decision, September 2003 
SOC, and January 2006 Supplemental Statement of the Case 
(SSOC), the U.S. Court of Appeals for the Federal Circuit 
recently issued a decision indicating that various post-
decisional communications from which the veteran might be 
able to infer what evidence VA found lacking does not satisfy 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. Apr. 5, 
2006).   This is not to say that the VCAA notice must always 
be contained in a single communication, but that the 
information be given prior to VA's decision and in a form 
that enables the claimant to understand the process, the 
information needed, and who will be responsible for obtaining 
that information.  
Id. at 9.  This is especially important where, as here, the 
claimant/veteran is not represented.  So a remand is 
necessary to ensure that he is provided with the requisite 
VCAA notice regarding this particular claim.

In addition, the veteran has indicated that he received 
treatment from several different sources, but it does not 
appear that the RO has sought to obtain all of these records.  
Pursuant to the VCAA, VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A(a), 38 C.F.R. 
§ 3.159(c)(1).  Specifically, he indicated he was treated by 
Drs. Lottick, Gourgoutis, Nabeela Mein, and Querci (see July 
2001 claim (VA Form 526), October 2001 and November 2003 
authorizations (VA Form 21-4142s)).  Records were obtained 
from Dr. Lottick in January 2004, and Dr. Querci in November 
2001.  It is not clear whether all of Dr. Querci's records 
were submitted as the RO made several attempts after November 
2001 to obtain additional records.  With regard to Drs. 
Gourgoutis and Nabeela Mein, clarification is needed from the 
veteran before VA can attempt to obtain these records.  He 
needs to provide the addresses for these doctors, the 
condition for which treatment was provided, and the dates of 
the treatment.  
See 38 C.F.R. 3.159(c)(1)(i) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant records 
from non-Federal agency or department custodians).  

Finally, the veteran contends that he was discharged from 
military service due to a nervous condition (see July 2002 
NOD).  His DD 214 indicates he was discharged pursuant to 
Army Regulation 635-200, which relates to separations due to 
unfitness or unsuitability.  The service medical records 
(SMRs) that were obtained, however, do not indicate the 
reason for his separation.  So upon remand, the RO must 
attempt to obtain information surrounding the nature of his 
separation from the service department.  

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and 
(c)(2), are fully complied with and 
satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini 
II, 18 Vet. App. at 120-121.  This new 
"fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

2.  Ask the veteran to provide the complete 
names and addresses of all private clinical 
sources and approximate dates of treatment, 
evaluation or hospitalization for the 
disability at issue since discharge in 1973.  
Ask that he complete and return the 
appropriate releases (VA Form 21-4142s) for 
the medical records of each private care 
provider since military service.

*This list should include, but is not limited 
to, all records from the Dr. Gourgoutis, and 
Dr. Nabeela Mein.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e).   

3.  Request all of the veteran's personnel and 
medical records that relate to his separation 
from military service.  In particular, request 
records that relate to any findings or 
recommendations made by any Medical Board or 
Commanding Officer that relate to his 
discharge.  If it is determined the records do 
not exist, or that the custodian of records 
does not have any such records, a 
determination must be made as to whether 
additional requests would be futile.  This 
determination must be noted in the claims 
file.

4.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare an SSOC and send it 
to him.  Give him time to respond before 
returning the case to the Board for 
further appellate consideration.   

6.  Issue an SOC with respect to the 
claims for an earlier effective date for 
the grant of nonservice-connected pension 
benefits and increased pension benefits.  
The veteran must be advised that to 
perfect his appeal as to these issues 
after the SOC is issued, he must submit a 
timely substantive appeal. These issues 
should only be returned to the Board if 
he files a timely substantive appeal.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





